Title: From Benjamin Franklin to Samuel Cooper, 16 March 1780
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
Passy March 16. 1780.
I received your kind Favour by Capt. Chavagnes, which I communicated to the Minister of the Marine, who was much pleased with the Character you give of the Captain. I have also yours of Nov. 12. by your Grandson, who appears a very pretty promising Lad, in whom I think you will have much Satisfaction. He is in a Boarding School just by me, and was well last Sunday, when I had the Pleasure of his Company at Dinner with Mr Adams’s Sons, & some other young Americans. He will soon acquire the Language; and if God spares his Life, may make a very serviceable Man to his Country.
It gives me infinite Satisfaction to find that with you, the wisest and best among our People are so hearty in endeavouring to strengthen the Alliance. We certainly owe much to this Nation, and we shall obtain much more, if the same prudent Conduct towards them continues. For they really and strongly wish our Prosperity, and will promote it by every means in their Power. But we should at the same time do as much as possible for ourselves, and not ride (as we say) a free horse to Death. There are some Americans returning from hence, with whom our People should be upon their Guard, as carrying with them a Spirit of Enmity to this Country. Not being liked here themselves, they dislike the People. For the same Reason indeed they ought to dislike all that know them.
With the sincerest Respect & Esteem, I am ever, my dear Friend, Yours most affectionately
B Franklin
Dr. Cooper
